Citation Nr: 0723702	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome, pyrosis, and 
dyspepsia, to include as due to service-connected post-
traumatic stress disorder.

2.  Entitlement to service connection for a sleep disorder, 
to include as due to service-connected post-traumatic stress 
disorder.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder, from February 
26, 2003 to March 6, 2005.

4.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder, since March 7, 
2005.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in June 2004 
and in September 2004, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The RO's June 2004 rating decision granted service connection 
for post-traumatic stress disorder (PTSD), and assigned 
thereto an initial disability rating of 50 percent, effective 
from February 26, 2003.  The veteran timely appealed this 
decision seeking a higher initial disability rating.

In September 2004, the RO issued a rating decision which 
denied the veteran's claims for service connection for a 
gastrointestinal disorder, to include irritable bowel 
syndrome, pyrosis, and dyspepsia, to include as due to 
service-connected PTSD; and for a sleep disorder, to include 
as due to service-connected PTSD.  The veteran timely 
appealed of this decision.

In April 2005, the RO issued a rating decision which granted 
an increased disability rating of 70 percent for the 
veteran's service-connected PTSD, effective from March 7, 
2005.  The veteran subsequently noted his ongoing 
disagreement with the disability rating assigned to this 
condition.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In this decision, the Board shall address the initial 
disability rating to be assigned to the veteran's PTSD based 
upon the "staged ratings," (different percentage ratings for 
different periods of time, based on the facts found), which 
the RO has assigned in this case.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Specifically, the RO has assigned the 
veteran's PTSD a 50 percent initial disability rating from 
February 26, 2003 to March 6, 2005; and a 70 percent 
disability rating, since March 7, 2005.  

The RO's April 2005 rating decision also granted entitlement 
to a total disability rating based upon individual 
unemployability (TDIU rating), effective from March 7, 2005.  
The veteran subsequently perfected an appeal of this decision 
seeking an earlier effective date for the award of a TDIU 
rating.  This issue is addressed in a separate Board 
decision.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome, pyrosis, and 
dyspepsia are not shown by the medical evidence of record to 
be related to his military service, and are not causally 
related to or otherwise aggravated by his service-connected 
disabilities.

2.  A current diagnosis of a chronic sleep disorder is not 
shown by the evidence of record.

3.  From February 26, 2003 to March 6, 2005, manifestations 
of the veteran's service-connected PTSD include depression, 
anxiety, social isolation, poor concentration, sleep 
difficulties, and recurrent dreams and nightmares.  The 
evidence also showed that the veteran was alert and oriented 
and did not have suicidal or homicidal ideations.

4.  Since March 7, 2005, the veteran's service-connected PTSD 
has been manifested by symptoms including feelings of anxiety 
and depression, poor eye contact, poor sleep, difficulty 
concentrating, and social withdrawal, as well as nightmares 
and flashbacks.  There is no showing of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include irritable bowel 
syndrome, pyrosis, and dyspepsia was not incurred in or 
aggravated by active service, nor is a gastrointestinal 
disorder proximately due to, the result of, or aggravated by 
the veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).

2.  A sleep disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  From February 26, 2003 to March 6, 2005, the criteria for 
an initial rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

4.  Since March 7, 2005, the criteria for an initial rating 
in excess of 70 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant of what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters 
dated in March 2003, in May 2003, in April 2004, and in 
February 2005, advised the veteran of the foregoing elements 
of the notice requirements.  Id.; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudications herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements regarding VA's duty to notify, 
and the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  38 C.F.R. § 3.159(b) 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical and 
personnel records, VA medical treatment records, and 
identified private treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has 
received VA examinations concerning his claims for service 
connection for a claimed gastrointestinal disorder, and for 
an increased disability rating for PTSD.  The evidence of 
record does not show a diagnosis of a current chronic sleep 
disorder.  Thus, a VA examination is not required regarding 
this issue.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  



I.  Claim for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
peptic ulcers, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  



A.  Gastrointestinal Disorder

The veteran is seeking service connection for a 
gastrointestinal disorder.  He contends that his current 
irritable bowel syndrome, pyrosis, and dyspepsia are 
secondary to his service-connected PTSD.
  
Historically, the veteran served on active duty in the Navy 
from May 1965 to June 1971.  The veteran's service medical 
records are completely silent as to any complaints of or 
treatment for irritable bowel syndrome, pyrosis, or 
dyspepsia.  His separation examination, performed in June 
1971, noted that his genitourinary system, abdomen, viscera, 
anus, and rectum were normal.  Inservice medical history 
reports, completed in June 1967, in November 1970 and in June 
1971, indicated that the veteran denied any history of 
stomach trouble or frequent indigestion.  

In April 2003, the veteran underwent a VA Agent Orange 
examination.  Physical examination performed at that time 
revealed the veteran's gastrointestinal system was negative 
for ulcers or reflux.  His bowel sounds were normal, and his 
genitourinary system was negative.

In August 2004, a VA examination for the intestines was 
conducted.  The examination report noted that treatment 
records in the 1990s and early 2000s revealed treatment for 
alcoholic hepatitis and stomach distress.  These treatment 
reports also noted that the veteran was taking medication, 
including Prevacid, Zantac, Tagamet and Aciphex, with 
Prevacid causing diarrhea.  At the time of the examination, 
the veteran reported current complaints of diarrhea two to 
three times a week, and heartburn if he failed to take his 
medication.  Physical examination revealed no malnutrition, 
anemia, or other evidence of debility.  The veteran denied 
any abdominal pain and indicated that his only treatment was 
reported to be Zantec.  The VA examiner noted that a review 
of the veteran's medical records revealed complaints of 
stomach distress, but not any specific diagnoses of reflux 
disease or irritable bowel syndrome.  The report concluded 
with diagnoses of irritable bowel syndrome, pyrosis, and 
dyspepsia.  The VA examiner then opined, based upon his 
review of current medical literature and the veteran's claims 
folders, that the veteran's gastrointestinal disorders were 
"less likely than not" related to his PTSD.  He further 
indicated that it was the consensus of the physician staff at 
his facility that PTSD does not cause gastrointestinal 
disease.  He further indicated that it was "less likely than 
not: that the veteran's service-connected PTSD caused a 
permanent aggravation of the veteran's gastrointestinal 
condition, although it may cause a temporary exacerbation.  

As noted above, the veteran alleged that his gastrointestinal 
disorder was incurred on a secondary basis due to his 
service-connected PTSD.  Although the veteran's statements 
are competent evidence to provide a report of a history of 
symptoms, he is not shown to have the requisite medical 
expertise to provide a clinical opinion that his current 
irritable bowel syndrome, pyrosis, and dyspepsia are causally 
related to his military service or his service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492.  

While irritable bowel syndrome, pyrosis and dyspepsia have 
been shown by the evidence of record, there is no competent 
evidence indicating that this was caused or aggravated by the 
veteran's service-connected PTSD.  The VA examination report, 
dated in August 2004, concluded that the veteran had 
gastrointestinal disorders that were not secondary to, or 
aggravated by, his PTSD.  Moreover, there is no evidence of 
any gastrointestinal disorder during the veteran's military 
service, or for more than twenty years thereafter.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

In the absence of competent medical evidence that the 
veteran's gastrointestinal disorder is related to his 
military service or derives from or is proximately due to or 
the result of a service-connected disability, including the 
concept of aggravation, the preponderance of the evidence is 
against the veteran's claim for service connection for 
irritable bowel syndrome, pyrosis and dyspepsia.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

B.  Sleep Disorder

The veteran is claiming entitlement to service connection for 
a sleep disorder.  He specifically alleges that this 
condition is due to, or has been aggravated by his service-
connected PTSD.

A review of the veteran's claims folders failed to reveal a 
single diagnosis of a chronic sleep disorder, both during and 
since his discharge from active duty service.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current disability, service connection for a chronic 
sleep disorder is not warranted.  

The Board notes that a review of the post service medical 
evidence of record reveals complaints of trouble sleeping 
related to the veteran's service-connected PTSD.  These 
symptoms, however, are addressed in rating the veteran's 
service-connected PTSD.  Specifically, 38 C.F.R. § 4.130, 
Diagnostic Code 9411, used in rating PTSD, references chronic 
sleep impairment as a symptom of PTSD.  However, the record 
does not show a diagnosis for a chronic sleep disorder, as 
its own separate condition.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In June 2004, the RO issued a rating decision which granted 
service connection at a 50 percent initial disability rating 
for PTSD, effective from February 26, 2003.  The veteran 
timely appealed the initial disability rating assigned to 
this condition.  In April 2005, the RO issued a rating 
decision which granted an increased rating of 70 percent for 
the veteran's service-connected PTSD, effective from March 7, 
2005. 


Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

PTSD is rated 70 percent disabling when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See DSM-IV 
at 46-7; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For 
example, a GAF score of 41 to 50 reflects an examiner's 
assessment of serious symptoms, such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, such as no friends, unable to keep a job.  DSM-
IV at 46-7.  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms, such as a flat affect and 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupational, or school functioning, 
such as few friends, conflicts with peers or co-workers).  
Id. 

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A.  February 26, 2003 to March 6, 2005

From February 26, 2003 to March 6, 2005, the RO assigned the 
veteran's service-connected PTSD a 50 percent initial 
disability rating.

Post service treatment records, dated from October 2002 to 
March 2003, revealed treatment for alcohol dependence.  

In May 2003, the veteran underwent a VA examination for PTSD.  
The report noted that the veteran was currently employed 
driving a truck driver, and had been so for the past six to 
seven years.  He reported having difficulty sleeping, but 
that this had improved since he stopped drinking.  He 
reported having a few friends, but that he was not active 
socially.  Mental status examination revealed that the 
veteran was unkempt and untidy.  He was cooperative and fully 
oriented.  His memory was intact, insight was fair, and 
intelligence was average.  His judgment was good, and his 
affect was anxious.  The examiner also noted that the 
veteran's behavior was appropriate, that his eye contact was 
good, and his thought processing and communication were 
normal.  The report concluded with a diagnosis of PTSD, and 
listed a GAF score of 45.

A statement, dated in May 2003, was received from the 
veteran's spouse.  She indicated that the veteran had 
nightmares which woke him up several times per month.  She 
also indicated that the veteran was only able to remain 
employed because he worked as a truck driver and was by 
himself most of the time.  The veteran's spouse also reported 
that he only had one close friend, and did not get along with 
other people well.  A treatment report, dated in October 
2003, noted that the veteran lost his job due to 
restructuring of the company.  

A treatment summary letter, dated in January 2004, was 
received from A. Naseem, M.D.  The letter noted that the 
veteran was receiving treatment for PTSD, and that he had 
symptoms including severe anxiety, depression, intrusive 
thoughts, flashbacks, and insomnia.  The letter recommended 
that the veteran's employment duties as a truck driver should 
be maintained on a set schedule to allow for a stable sleep-
wake cycle.  A subsequent letter from Dr. Naseem dated in 
March 2004, noted his opinion that the veteran would, at 
"least as likely as not," remain permanently and totally 
disabled.

In May 2004, a VA examination for PTSD was conducted.  The 
report noted the veteran's complaints of anxiety, depression, 
hypervigilence, intrusive thoughts, and nightmares.  The 
report noted the veteran had not been employed since October 
2003.  Socially, the veteran indicated that he fished on 
occasion with his son, but that he otherwise had little 
social contact.  Mental status examination revealed the 
veteran to be irritable and detached.  He exhibited a 
moderate restriction of affect and his mood was anxious.  His 
speech was gruff in tone, although fully understandable, and 
with no problems in communication.  His thought content was 
appropriate, and his thought process was goal-directed and 
tight, without any associational disturbance.  The veteran 
was fully oriented, and his sensorium was intact.  His 
attention and concentration were poor.  He denied any 
auditory or visual hallucinations or delusions.  The report 
concluded with a diagnosis of PTSD, and listed a GAF score of 
55, which the examiner noted was indicative of overall 
moderate symptoms of PTSD with associated impairment in 
social and occupational functioning.  The VA examiner further 
commented that the veteran's most significant problem would 
be his ability to relate appropriately with his coworkers and 
supervisors, and this represented a moderate level of 
impairment.  The examiner also commented that the veteran 
would be able to carry out short and simple instructions, and 
even more complex instructions.  He also noted that the 
veteran's ability to adapt to changes in his environment 
would likely be adequate if his job duties were routine and 
repetitive.  

In July 2004, a VA examination for PTSD noted the veteran's 
complaints of anxiety.  Socially, the report noted that the 
veteran lived with his spouse of twenty-seven years, and 
their son.  The report noted that he last worked as a truck 
driver in October 2003, "when the company he worked for sold 
his truck that he was driving."  The report noted that he 
was offered a job over 100 miles away, but that he was not up 
to doing it.  The VA examiner noted that the veteran's 
irritability and anxiety were likely to interfere in a 
significant way with his ability to find gainful employment.  
Mental status examination revealed the veteran to be alert 
and cooperative.  There was no evidence of bizarre behavior.  
He related easily and was fully cooperative.  The veteran 
exhibited appropriate eye contact, and his attitude was 
cooperative without clouding of sensorium.  The material he 
presented appeared valid, and his speech was of normal 
volume, tone and pacing.  His thought process revealed no 
looseness of association or flight of ideas, and there was no 
tangential speaking or pressured speech.  The report also 
that there were no delusions, grandiosity or paranoia.  His 
affect was appropriate to content of thought, and his mood 
was slightly dysphoric.  There were no hallucinations, and no 
evidence of psychotic thinking.  The veteran displayed some 
insight, and was fully oriented.  He attended actively to the 
interview, and concentrated effectively.  His memory, both 
recent and remote, was intact, and he could handle abstract 
thinking well.  He showed some vegetative signs of a 
depressive disorder, and he was not suicidal or homicidal.  
The report concluded with a diagnosis of PTSD, and listed a 
GAF score of 55.  

In looking at the evidence as a whole, the Board finds that 
the veteran's PTSD, from February 26, 2003 to March 6, 2005, 
does not warrant an initial rating in excess of 50 percent 
under the current rating criteria.  The evidence does not 
show symptoms of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and the inability to establish and maintain effective 
relationships, in order to warrant a 70 percent evaluation.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Although the veteran's ability to establish and maintain 
effective or favorable relationships with people is impaired, 
it does not exceed the impairment contemplated by the current 
disability rating.  The May 2003 VA examination report noted 
that the veteran had a few friends.  A statement from the 
veteran's spouse, also dated in May 2003, reported that the 
veteran had one close friend.  The record also reveals that 
the veteran lived with his spouse of twenty-seven years, and 
their son.  He also reportedly fished with his son on 
occasion.  Additionally, a 50 percent rating contemplates the 
impairment shown, to include "difficulty in establishing and 
maintaining effective work and social relationships."  

The assigned 50 percent disability level specifically 
contemplates some occupational impairment with reduced 
reliability and productivity due to various symptoms.  
Although the veteran had not worked since October 2003, the 
record does not indicate that he lost this position due to 
his PTSD.  A treatment report, dated in October 2003, noted 
that the veteran lost his job due to restructuring of the 
company, not his service-connected PTSD.  The report of his 
May 2004 VA examination for PTSD reported that the veteran 
stopped working due to a salary dispute.  

Although his opinion changed two months later without any 
stated reason, the opinion letter from Dr. Naseem dated in 
January 2004, noted that the veteran could maintain his 
employment duties as a truck driver if maintained on a set 
schedule to allow for a stable sleep-wake cycle.  The 
veteran's May 2004 VA examination for PTSD noted that his 
condition resulted in only moderate impairment associated 
with social and occupational functioning.  The VA examiner 
further commented that the veteran would be able to carry out 
short and simple instructions, and even more complex 
instructions, and that his ability to adapt to changes in his 
environment would likely be adequate if his job duties were 
routine and repetitive.  Moreover, the July 2004 VA 
examination noted that the veteran "had not missed work 
because of his psychiatric condition."  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of PTSD are not controlling as 
to the percentage rating to be assigned for the disorder, 
although such information is considered.  The VA examinations 
for PTSD in 2003 and 2004 reported GAF scores of 45 and 55.  
Moreover, the actual symptoms described in all of these 
reports fail to establish entitlement to a higher disability 
rating in this matter.  

In this case, the evidence demonstrates that the veteran's 
PTSD disability picture does not meet the criteria for an 
initial rating in excess of 50 percent.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for an increased 
initial rating higher than 50 percent for PTSD, from February 
26, 2003 to March 6, 2005, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Since March 7, 2005

In March 2005, the veteran submitted a VA claim form for 
increased compensation based upon individual unemployability, 
VA Form 21-8940.  On this form, he indicated that he was last 
employed as a truck driver on a full time basis in October 
2003.

In April 2005, a VA examination noted the veteran's 
complaints of feeling useless, irritable and socially 
isolated.  He also reported having frequent suicidal 
ideations and intrusive thoughts of Vietnam, as well as 
nightmares and flashbacks.  The report noted that his social 
history had not changed dramatically.  He indicated that his 
relationship with his spouse and son was strained, and that 
he isolated from his friends because they were drinkers.  He 
indicated that he last worked in 2003, when he was fired 
because of a lack of production.  Mental status examination 
revealed the veteran to be slightly obese and poorly shaven.  
He exhibited poor eye contact, but as the interview 
proceeded, he became more comfortable, and actually somewhat 
more engaging.  He was distrustful and paranoid throughout.  
He showed a lot of psychomotor fidgeting.  His speech was 
initially underproductive, but improved.  There was no flight 
of ideas or loosening of associations.  His mood was 
irritable and dysphoric.  His affect was congruent and 
intense.  He had suicidal and homicidal ideations, but not on 
the day of the examination.  The VA examiner noted the 
veteran was not an imminent danger to himself or others.  
However, there was a concern that his poor impulse control or 
increasing stressors could result in being at risk to harm 
himself at a later point.  The report concluded with a 
diagnosis of PTSD, and listed a GAF score of 48.  The VA 
examiner noted that since his last evaluation, the veteran 
had become more isolative and his family relationships more 
strained.  In addition, his suicidal ideation had increased 
due to the hopelessness over his relationships, as well as 
employment.  The VA examiner also noted a decline in personal 
appearance and hygiene as compared to his prior examinations.  
The VA examiner further opined that the veteran's social and 
occupational functioning had declined.  

The veteran's 70 percent evaluation, since March 7, 2005, 
contemplates PTSD manifested by objective evidence 
demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected PTSD, 
since March 7, 2005, warrant no more than a 70 percent 
evaluation.  The veteran's service-connected PTSD has been 
manifested by symptoms including chronic and intermittent 
feelings of anxiety and depression, poor sleep, startle 
response, difficulty concentrating, and social withdrawal, as 
well as nightmares and flashbacks.  The evidence does not 
show total occupational and social impairment, due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; and disorientation 
to time and place, memory loss for names of close relatives, 
own occupation, or own name.  Accordingly, the criteria for a 
rating in excess of 70 percent evaluation for PTSD have not 
been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran's GAF score during this period was 48.  Although 
GAF scores are important in evaluating mental disorders, they 
do does not mandate a particular percentage evaluation and 
the Board must consider all the pertinent evidence of record 
and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 70 percent for the 
disability at issue at any time subsequent to March 7, 2005.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for irritable bowel syndrome, pyrosis and 
dyspepsia, to include as due to service-connected PTSD, is 
denied.

Service connection for a sleep disorder, to include as due to 
service-connected PTSD, is denied.

An initial disability rating in excess of 50 percent for 
PTSD, from February 26, 2003 to March 6, 2005, is denied.

An initial disability rating in excess of 70 percent for 
PTSD, since March 7, 2005, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


